           Case 3:17-cv-03615-VC Document 249 Filed 01/19/21 Page 1 of 5



 1
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15
16

17

18
                                      UNITED STATES DISTRICT COURT
19                                   NORTHERN DISTRICT OF CALIFORNIA
                                         SAN FRANCISCO DIVISION
20

21   Ilsa Saravia, as next friend for A.H., a            Case No. 3:17-cv-03615-VC
     minor, and on behalf of herself individually
22   and others similarly situated,                      Honorable Vince Chhabria

23                      Plaintiff,                       ORDER CERTIFYING THE
                                                         SETTLEMENT CLASS AND
24          v.                                           GRANTING FINAL APPROVAL OF
                                                         CLASS ACTION SETTLEMENT
25   William Barr, Attorney General, et al.,

26                      Defendants.

27

28
                                                                          ORDER CERTIFYING SETTLEMENT
                                                                   CLASSES AND GRANTING FINAL APPROVAL
                                                    1.                      OF CLASS ACTION SETTLEMENT
                                                                              CASE NO. 3:17-CV-03615-VC
          Case 3:17-cv-03615-VC Document 249 Filed 01/19/21 Page 2 of 5



 1           Upon consideration of the Plaintiff’s Motion for Final Approval of Class Action Settlement
 2   and Certification of Settlement Class;
 3           WHEREAS, the named Plaintiff alleges that she on behalf of minor A.H. and members of
 4   the Settlement Class were injured as a result of Defendants’ actions;
 5
             WHEREAS, the Court issued a class-wide preliminary injunction for a provisionally
 6
     certified class of Sponsored UCs requiring that the Government establish changed circumstances or
 7
     dangerousness at a Saravia Hearing to justify the Sponsored UC’s rearrest and to support continued
 8
     detention, Saravia v. Sessions, 280 F. Supp. 3d 1168, 1197-98 (N.D. Cal. 2017), affirmed 905 F.3d
 9
     1137 (9th Cir. 2018);
10
             WHEREAS, the parties executed a finalized settlement agreement between the parties on
11
     September 15, 2020 (“Settlement”);
12

13           WHEREAS, on October 16, 2020, the Court granted preliminary approval of the Settlement,

14   approved the proposed notice plan, and provisionally certified the Settlement Class; and

15           WHEREAS, the Court has considered the Agreement, arguments presented at the fairness

16   hearing held on January 14, 2021, and all other submissions in connection with the parties’ request

17   for final approval of the Agreement and certification of the Settlement Class set forth in the

18   Settlement for the purposes of settlement only, and good cause appearing therefor;

19           IT IS HEREBY ORDERED THAT:
20           1.      The Motion is GRANTED.
21   Final Approval of the Settlement
22           2.      The form and method by which notice was given to the Settlement Class met the
23   requirements of due process, Rules 23(c)(2) and 23(e) of the Federal Rules of Civil Procedure,
24   constituted the best notice practicable under the circumstances, and constituted due and sufficient
25   notice to all persons entitled thereto.
26           3.      The Court finds that: (a) the Settlement is fair, reasonable, and adequate in
27   accordance with Fed. R. Civ. P. 23(e)(2); (b) the Settlement was negotiated at arm’s length by
28
                                                                          ORDER CERTIFYING SETTLEMENT
                                                                   CLASSES AND GRANTING FINAL APPROVAL
                                                    2.                      OF CLASS ACTION SETTLEMENT
                                                                              CASE NO. 3:17-CV-03615-VC
          Case 3:17-cv-03615-VC Document 249 Filed 01/19/21 Page 3 of 5



 1   experienced counsel acting in good faith; and (c) there has been adequate opportunity for
 2   experienced counsel to evaluate the claims and risks at this stage of the litigation.
 3          4.      The Court therefore finds that final approval is appropriate and hereby grants final
 4   approval of the Settlement. The parties are directed to consummate the Agreement according to its
 5   terms. The Agreement and every term thereof shall be deemed incorporated herein as if explicitly
 6   set forth and shall have the full force of an Order of the Court.
 7   Certification of the Settlement Class, Appointment of Settlement Class, Representative, and
 8   Appointment of Lead Counsel
 9          5.      The Settlement Agreement is hereby incorporated by reference in this Order, and all
10   terms or phrases used in this Order shall have the same meaning as in the Settlement Agreement
11          6.      For purposes of the Settlement, and only for that purpose, and without an
12   adjudication on the merits, pursuant to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil
13   Procedure, the Court finds that the requirements for a class action are met, and hereby defines the
14   following class.
15           7.     Pursuant to Fed. R. Civ. P. 23(a) and (b)(2), and (e), the Court certifies, for
16   settlement purposes only, the following Settlement Class comprised of Unaccompanied minors
17   who were detailed by the Government, released by the Office of Refugee Resettlement (“ORR”)
18   to a parent or sponsor (“Sponsored UCs”), and subsequently rearrested and detained by the
19   Government on allegations of gang affiliation:
20
                    a.      [A]ll noncitizen minors meeting the following criteria: (1) the noncitizen
21
                            minor came to the United States as an unaccompanied minor; (2) the
22
                            noncitizen minor was previously detained in ORR custody and then
23
                            released by ORR to a sponsor; and (3) the noncitizen minor has been or will
24
                            be rearrested by the Department of Homeland Security on the basis of a
25
                            removability warrant based in whole or in part on allegations of gang
26
                            affiliation. This class expressly excludes arrests of noncitizen minors who
27
                            already are subject to final orders of removal
28
                                                                            ORDER CERTIFYING SETTLEMENT
                                                                     CLASSES AND GRANTING FINAL APPROVAL
                                                      3.                      OF CLASS ACTION SETTLEMENT
                                                                                CASE NO. 3:17-CV-03615-VC
           Case 3:17-cv-03615-VC Document 249 Filed 01/19/21 Page 4 of 5



 1   The Settlement then includes a sub-class specific to Claim 4 (the “Claim 4 Benefits Subclass”),
 2   which is defined as follows:
 3                   b.      [This class includes] all Settlement Class Members who also applied for
 4                           asylum, Special Immigrant Juvenile (“SIJ”) status, T or U nonimmigrant
 5                           status, or a waiver of inadmissibility or application for adjustment of status
 6                           that is related to such an application for asylum, SIJ status or T or U
 7                           nonimmigrant status, before the age of 21, and had or will have an
 8                           application for asylum, SIJ status, T or U nonimmigrant status, or a waiver
 9                           of inadmissibility or adjustment of status that is related to such an
10                           application denied by U.S. Citizenship and Immigration Services when any
11                           information that the noncitizen is or may have been affiliated with a gang
12                           is a basis for the denial.
13
     The Settlement Class is certified for settlement purposes.
14
              8.     The Court finds that certification of the Settlement Class is warranted in light of
15
      the Settlement under the prerequisites of Federal Rule of Civil Procedure 23(a) because: (1) the
16
      members of the Settlement Class are so numerous that joinder is impracticable; (2) there are issues
17
      of law and fact common to the Settlement Class; (3) the claims of the named Plaintiff Saravia on
18
      behalf of Minor A.H. are typical of the claims of the Settlement Class Members; and (4) Plaintiff’s
19
      and Class Counsel will fairly and adequately represent the interests of the Settlement Class
20
      Members.
21

22            9.     The Court also finds that certification of the Settlement Class is warranted in light

23    of the Settlement under the requirements of Federal Rule of Civil Procedure 23(b)(2) because

24    Defendants are alleged to have acted or refused to act on grounds that apply generally to the

25    Settlement Class, so that final injunctive relief or corresponding declaratory relief is appropriate

26    respecting the Settlement Class as a whole.

27           10.     The Court appoints as class representatives, for settlement purposes only, Plaintiff

28    Ilsa Saravia. The Court finds, for settlement purposes only, that Plaintiff will adequately represent
                                                                            ORDER CERTIFYING SETTLEMENT
                                                                     CLASSES AND GRANTING FINAL APPROVAL
                                                          4.                  OF CLASS ACTION SETTLEMENT
                                                                                CASE NO. 3:17-CV-03615-VC
          Case 3:17-cv-03615-VC Document 249 Filed 01/19/21 Page 5 of 5



 1   the Settlement Class.
 2           11.     Pursuant to Federal Rule of Civil Procedure 23(g), and for settlement purposes only,
 3   the Court designates as Class Counsel the law firm of Cooley LLP. The Court finds that, based on
 4   the work Class Counsel have done identifying, investigating, and prosecuting the claims in this
 5   action; Class Counsel’s experience in handling class actions and claims of this type asserted in this
 6   Action; Class Counsel’s knowledge of the applicable law; and the resources Class Counsel have
 7   and will commit to representing the class, that Class Counsel have represented and will represent
 8   the interests of the Settlement Class fairly and adequately.
 9   Other Provisions
10           12.     Neither the Settlement, nor any of its terms or provisions, nor any of the negotiations
11   or proceedings in connection with it, shall be construed as an admission or concession by
12   Defendants of the truth of any allegations in the litigation, or of any fault or wrongdoing of any
13   kind, or of a lack of merit of Plaintiff’s allegations.
14

15
     IT IS SO ORDERED.
16

17
     Date: January 19, 2021
18
                                                               _____________________________________
19                                                             The Honorable Vince Chhabria
                                                               United States District Judge
20

21

22
23

24

25

26
27

28
                                                                              ORDER CERTIFYING SETTLEMENT
                                                                       CLASSES AND GRANTING FINAL APPROVAL
                                                       5.                       OF CLASS ACTION SETTLEMENT
                                                                                  CASE NO. 3:17-CV-03615-VC
